TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00690-CR
                                    NO. 03-13-00691-CR



                                   Joe Cardona, Appellant

                                                v.

                                The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
                  NOS. D-1-DC-10-202665-A & D-1-DC-10-202666
                 HONORABLE KAREN SAGE JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Joe Cardona has filed a motion to dismiss these appeals. The motion is

signed by appellant and by his counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeals.



                                           __________________________________________

                                           Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellant’s Motion

Filed: October 24, 2014

Do Not Publish